DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because storage media is recited and it is unclear if the storage media is to be construed as being transitory signals. 

Claim Objections
Claim 3 is objected to because of the following informalities: a period indicating completion is missing at the end of the paragraph.  Appropriate correction is required.

Allowable Subject Matter
Claims 1, 2 and 4-10 are allowed.  Claims 3 and 11-20 will be allowed when the outstanding rejection is overcome.
Prior art of record does not teach the combination of elements including a computing system for receiving, by a price calculation microservice, tenant user input for a tenant of a multi-tenant system; generating, by the price calculation microservice, a particular charge model based on the tenant user input; detecting, by a usage microservice, a usage event associated with a customer of the particular tenant; receiving, by a rating microservice, a rating request which is being received in response to detecting the usage event; calculating, by the price calculation microservice in response to receiving the rating request, a usage charge for the usage event based on the particular charge model; the rating microservice storing the usage charge; generating an invoice based on the stored usage charge; and providing the invoice to the customer of the particular tenant of the multi-tenant system.
Lawson et al (US 2016/0112475) discloses a multi-tenant media communication platform system including media communication micro-services and micro-service configuration for a plurality of entities configured for use of the platform system; a micro-service request is processed according to the entity configuration; the micro-service request is  a request of use of at least one micro-service of the system on behalf of the entity; billing information for the entity is generated based on the accounting for the use of each micro-service on behalf of the entity; and entity configuration includes micro-service configuration.  Lawson teaches a usage model is generated for active accounts of the platform; and for users that use the platform, a model may be generated that predicts their usage over time; and a billing engine can track all micro-service operations according to set billing policies agreed to by a customer in a usage model.

Anwar et al (US 10,467,036) discloses systems and methods for service management of computing platforms such as cloud computing networks; the system supports service management operations such as metering, mediation, and/or rating operations for revenue management and their adaptability to business and operational changes; service resources and applications need to be monitored to collect enough management data to determined the usage which has to be charged for, which may result in collecting a large amount of management data; the service management data, metering data, needs to be processed in order to perform mediation functions, rating functions based on the price policy for generating customer invoices, and calculations required to answer customer’s queries regarding usage; a pricing model needs dynamic modification of price plans offered to customers based on the market demand.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIOMARA L BAUTISTA whose telephone number is (571)272-4132.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIOMARA L BAUTISTA/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        




March 11, 2021